Citation Nr: 0508134	
Decision Date: 03/18/05    Archive Date: 03/30/05

DOCKET NO.  00-19 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a bilateral hand 
disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel


INTRODUCTION

The veteran had active service from October 1979 to March 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a April 2000 rating decision of  the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  The medical evidence of record does not link the 
veteran's bilateral hand disorder to his period of service.


CONCLUSION OF LAW

A bilateral hand disorder was not incurred in or aggravated 
during the veteran's active military service.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R.           §§ 3.303, 3.304 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran and his representative have been provided with a 
copy of the appealed April 2000 rating decision, an August 
2000 statement of the case (SOC), and supplemental statements 
of the case (SSOC) dated in October 2002, February 2003, and 
November 2004 that discussed the pertinent evidence, and the 
laws and regulations related to the claims on appeal.  
Moreover, these documents essentially notified them of the 
evidence needed by the veteran to prevail on his claims.  

In addition, in May 2001 and April 2004 letters, the RO 
notified the veteran of the evidence needed to substantiate 
his claims and offered to assist him in obtaining any 
relevant evidence.  This letter gave notice of what evidence 
the appellant needed to submit and what evidence VA would try 
to obtain.  The veteran was also informed of what he could do 
to help with his claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini, supra.  

In light of the foregoing, the Board finds that the rating 
decision, SOC, SSOCs and notice letters dated in May 2001 and 
April 2004 complied with the specific requirements of 
Quartuccio (identifying evidence to substantiate the claims, 
the relative duties of VA and the claimant to obtain 
evidence, and affording him an opportunity to submit all 
pertinent evidence pertaining to his claims that he might 
have); and Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice).

The United States Court of Appeals for Veterans Claims' 
(Court) decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  However, the Court held that failure to provide 
notice prior to an initial AOJ adjudication may not be error 
if there is either (1) subsequent full VCAA compliance and 
readjudication by the AOJ, or (2) a finding that failure to 
provide pre-AOJ initial adjudication notice constitutes 
harmless error.  See VAOPGCPREC 7-2004 (interpreting the 
Court's holding in Pelegrini).  In the present case, 
regarding the current issue on appeal, a substantially 
complete application was received in November 1999.  
Thereafter, the RO issued a rating decision in April 2000.  
In May 2001 and April 2004, the RO provide notice to the 
claimant regarding what information and evidence is needed to 
substantiate his claim on appeal, as well as what information 
and evidence must be submitted by the claimant, what 
information and evidence will be obtained by VA, and the need 
for the claimant to submit pertinent evidence pertaining to 
his claims.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was nonprejudical.  While the 
notice provided to the appellant in May 2001 and April 2004 
was not given prior to the first AOJ adjudication of the 
claims, the notice was provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, the case was readjudicated and 
a SSOC was mailed to the appellant in October 2002, February 
2003, and again in November 2004.  

The Board observes that the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claims, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.  In this regard, 
throughout this appeal process, VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, VA has associated with the claims 
folder the veteran's service medical records, outpatient 
treatment reports, and VA examination reports.  The veteran 
has not identified any additional evidence pertinent to his 
claim, not already of record, and there are no additional 
records to obtain.  Moreover, as noted above, the veteran has 
been informed of the type of evidence necessary to 
substantiate his claim, as well as the respective 
responsibilities of himself and VA as it pertains to his 
claim.  

Given the foregoing, the Board concludes that VA has 
satisfied the notice and assistance provisions as found in 
the VCAA.  Consequently, an adjudication of the appeal at 
this juncture is proper.  Certainly, no useful purpose would 
be served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the veteran.  The Court has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) 
(en banc), vacated on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  In fact, the Court has stated, "The VCAA 
is a reason to remand many, many claims, but it is not an 
excuse to remand all claims."  Livesay v. Principi, 15 Vet. 
App. 165, 178 (2001) (en banc).

Laws/Regulations

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2004).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence. Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

Analysis

The Board finds that the medical evidence of record does not 
support the veteran's contention that his bilateral hand 
disorder is related to his period of service.  Service 
medical records are essentially negative for treatment or 
complaints of a bilateral hand disorder.  The veteran was 
treated in November 1979 for a contusion to the hands, 
specifically an abrasion to the left hand.  The abrasion on 
the left hand was described as 3x5 mm. in diameter.  
Notwithstanding, the hand was warm to the touch and there was 
no point tenderness.  

The veteran asserted, in a November 1999, lay statement that 
he has had problems with his hands since service.   However, 
VA treatment records do not reveal treatment for or 
complaints of a bilateral hand disorder until 1994, more than 
ten years after his period of service.  In April 1994, the 
veteran reported with complaints of pain in the middle finger 
and swelling of the left hand, ongoing for two months.  At 
that time, there was no known injury.  The veteran also 
stated that he had experienced a similar issue in the right 
hand about two years prior, of unknown origin, which lasted 
one to two weeks.  In April 1998, the veteran also reported 
with pain in the middle finger and a swollen left hand.  In 
May 1999, the veteran reported for evaluation of left upper 
extremity pain.  The examiner's assessment was mild left 
cubital tunnel syndrome on the left; left lateral 
epicondylitis; left medial epicondylitis; and left 
supraspinatus tendinitis and bicipital tendinitis.  In 
September 1999 the veteran was treated for a ganglion cyst at 
the S-L region on his left hand, which was sore to palpation.  
The veteran was also assessed with left lateral 
epicondylitis, left cubital tunnel syndrome, with decreased 
protective sensation distally and decreased functional 
strength.  In June 2000, the veteran reported a  history of 
left hand, wrist and thumb pain over the past year and that 
it started getting worse three months ago.  He described pain 
with gripping and general use of the left hand.  He also 
complained of weakness in the left hand.  The pain was in the 
back of the hand and wrist area.  The examiner's assessment 
was left dorsal wrist ganglion cyst, mild first dorsal 
compailment tendonitis; and painful constant range of motion.  
In January 2002, the veteran was assessed with a provisional 
diagnosis of arthritis and in February 2002 the veteran's 
diagnosis was bilateral arthritis.  The veteran also received 
treatment for his bilateral osteoarthritis in March 2002. 

The Board does note an October 2002 medical note that stated 
that the veteran fell in November 1979 while in service and 
excoriated skin off both palms, hyperflexed and sustained 
swelling.  There were scars on the right hand over the thumb, 
third and fifth fingers.  On the left hand, there were scars 
on the thumb and palm.  The physician asserted that "the 
condition he suffers now of traumatic arthritis is probably 
related to the trauma sustained in 1979."  However, this 
conclusion does not provide evidence of chronic condition 
that began within a year from service.  Moreover, the veteran 
has also submitted an October 2000 statement asserting that 
he should be granted service connection, even though he 
realizes that no chronicity is established.  "The injury 
occurred within one year of discharge from military service, 
therefore no chronicity in my SMRs."  He asserted; however, 
they he always had pain in his hands and used to take over-
the-counter medications.  

Notwithstanding, the veteran was again scheduled for a VA 
examination in October 2004.  The veteran's main subjective 
complaint was bilateral hand tingling, and burning and 
weakness, more on the left than the right.  He also admitted 
to pain but was not experiencing pain on that day.  The 
veteran also reported that he underwent ulnar surgery in 
1999.  During flare-ups he cannot use his hands for daily 
activities.  These flare-ups had occurred four times in the 
past year and they affected his left hand; they lasted two to 
three weeks.  He was unable to identify the precipitating 
factors because they occurred when he woke up in the morning.  
On the day of the examination, the veteran was wearing 
bilateral wrist splints, which were removed  for the 
examination.  PIPS were enlarged bilaterally and greater in 
size on the left hand.  The metacarpophalangeal joint at the 
left thumb was pronounced and larger than the right thumb.  
There was no soft tissue swelling, no redness, and no warmth. 
The left hand little finger dip to tip turned in medially, 
approximately 10 degrees.  It was noted that the veteran had 
trouble turning doorknobs.  There was no ankylosis, but there 
was limitation of motion and joint function of all fingers 
and hands was noted to be additionally limited by weakness 
following repetitive use.  Examination of the left hand 
showed a subluxation effect at the base of the thumb, with a 
resulting valgus deformity, it involved the first 
metacarpophalangeal joint.  Degenerative joint changes were 
present with narrowing and sclerosis.  The examiner's 
impression was arthritic changes with subluxation effect, 
base of left thumb.  Examination of the right hand revealed a 
subluxation effect of the base of the thumb, involving the 
first metacarpophalangeal articulation.  A valgus type 
deformity was seen and arthritic changes were present.  The 
examiner's impression was arthritic changes with subluxation 
effect, base of right thumb.  The examiner's diagnosis was 
osteoarthritis bilateral hands and fingers.  The examiner's 
stated opinion that the "veteran has osteoarthritis of the 
hands/fingers.  It is my medical opinion that the veteran's 
hand condition "is not due" to a causal relationship 
between the hand condition and any in-service disorders, 
because there is no evidence in the service medical records 
that this veteran had arthritis symptoms of his hands while 
in service or one year afterward."

In light of the aforementioned, the Board finds that the 
medical evidence of record does not substantiate a nexus 
between the veteran's period of service and any current 
bilateral hand disorder.  The first treatment for a hand 
disorder was in 1994, more than ten years after service.  
None of the treatment records or the VA examinations 
substantiates a nexus between service and the veteran's 
current bilateral hand disorder.  The Board acknowledges the 
veteran's contentions regarding the impact of service on his 
hands, particular the November 1979 abrasions; however, 
personal opinions, offered without the benefit of medical 
training or expertise, are not competent evidence required to 
determine an etiologic relationship between his bilateral 
hand disorder and service.  Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  


Moreover, the Board also notes that the veteran himself 
submitted a statement in October 2000 that the injury did not 
occur while he was in service, rather the veteran argues that 
he should be entitled to service connection because the 
injury occurred within a year after service.  However, direct 
service connection requires evidence of a current disability 
with a relationship or connection to an injury or disease or 
some other manifestation of the disability during service.  
Boyer, 210 F.3d at 1353.  The Board finds that there is no 
evidence of a nexus to service and that service connection 
for a bilateral hand disorder is not warranted.  38 C.F.R. 
§ 3.303.  The appeal is denied.


ORDER

Service connection for a bilateral hand disorder is denied.


	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


